Citation Nr: 1111998	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5; and if so, whether service connection is warranted.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for a left ear deformity, to include dermatitis and facial scars.


REPRESENTATION

Appellant represented by:	Joseph C. Guillot, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to April 1946, and from October 1946 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, declined the Veteran's May 2007 request to reopen a claim for entitlement to service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5, and denied his May 2007 claims for entitlement to service connection for skin cancer and a left ear deformity.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.

In February 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (Video Conference hearing).  A copy of the hearing transcript has been associated with the record.

Additional documents were submitted after the issuance of the April 2009 supplemental statement of the case.  The submission of such evidence was accompanied by a waiver of RO consideration at the February 2011 Board hearing  See p. 3.  38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for a eye disorder, entitlement to service connection for hearing loss, entitlement to service connection for a psychiatric disorder, entitlement to service connection for throat cancer, entitlement to service connection for a shoulder disorder, and entitlement to a disability rating in excess of 30 percent for obstructive pulmonary disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2011 Board hearing at pp. 3, 4, 12, 16, 23.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The issues of entitlement to service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5; entitlement to service connection for skin cancer; and entitlement to service connection for a left ear deformity, to include dermatitis and facial scars, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  In August 1976, the RO denied the Veteran's claim for entitlement to service connection for back trouble.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

2.  The evidence associated with the claims file subsequent to the August 1976 rating decision is new, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 1976 rating decision denying the Veteran's claim for service connection for back trouble is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence associated with the claims file subsequent to the August 1976 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A July 2007 letter, provided to the Veteran before the October 2007 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in conjunction with this claim has not provided the Veteran with such notice.  However, the Veteran is not prejudiced thereby because the Board is granting the Veteran's request to reopen the claim.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in July 2007, prior to the issuance of the October 2007 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service treatment records, VA treatment records, and private treatment records have been obtained.
The Veteran has not reported that he is in receipt of Social Security Administration (SSA) benefits for his claimed disorders.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

I.  The Merits of the Claim

The Veteran contends that his claim for entitlement to service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5 should be reopened.  The Board agrees.

Governing Laws and Regulations

The RO first denied service connection for back trouble in August 1976, although the basis of that denial was not specified in the rating decision.  The Veteran did not submit a NOD in response to the August 1976 rating decision.  Therefore, the August 1976 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

In May 2007, the Veteran asked to reopen his claim for service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5, and the RO, in an October 2007 rating decision, the subject of this appeal, declined to reopen the claim.  The RO again declined to reopen the claim in a July 2008 statement of the case and an April 2009 supplemental statement of the case, finding that the evidence submitted by the Veteran since August 1976, did not provide any substantial findings that his current low back condition was incurred in or as a result of his service.

The evidence of record at the time of the August 1976 rating decision, the last prior final denial of the claim, included the Veteran's service treatment records and an August 1976 VA examination report which included findings regarding his spine.

His service treatment records include a February 1945 Physical Examination in which a clinician found that the Veteran's spine was normal.  In an April 1946 Physical Examination, a clinician did not find any disorders of the Veteran's spine.  In Medical Examination reports dated March 1963 and July 1965, clinicians again found that the Veteran's spine was normal on evaluation.  The Veteran's remaining service treatment records included a December 1963 record in which the Veteran complained of back discomfort upon bending over.  He noted that the back pain had been present for two weeks, and that for the prior two months he had been doing some lifting to which he was unaccustomed.  The in-service clinician diagnosed the Veteran with a paraspinous muscle spasm, and further found that he had no limitation of motion, no radiation of pain, and no parasthesia or reflex change in his legs.

In the Veteran's August 1976 VA examination, the examiner found that the Veteran had some tenderness to fist percussion at L-4 and L-5 and there was some spasm of the lumbar muscles from L-1 to L-5.  Left leg raising was positive at 90 degrees with pain approximately at L-4 and L-5.  There was some limitation of backward movement and side-to-side, by possibly 10 degrees.  X-rays of the lumbar spine revealed normal intervertebral body spaces in the lumbosacral space.  Small osteophytic formation was present at L-5.  The examiner diagnosed the Veteran with a chronic mild lumbar strain with osteophyte at L-5.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the August 1976 rating decision, the Veteran has submitted lay evidence, included in his May 2007 claim, that he has been treated for a lower back condition since 1965.  In a July 2007 statement, the Veteran asserted that he hurt his back in service in the early 1950's by lifting a Teletype machine.  In his July 2008 substantive appeal, the Veteran stated that he has experienced pain and received treatment for his back since 1955.  At his February 2011 Board hearing, the Veteran reported that he first hurt his back while lifting a Teletype machine in the late 1940's, and that he has had back pain ever since.  Id. at p. 6.  The Veteran also reported that, during service, "I went on sick call numerous times with back troubles."  Id. at p. 8.

The Veteran has also submitted additional medical evidence, including private physicians' diagnoses of a lumbar strain in December 1994; bulging discs at L3-4 and L4-5, based on magnetic resonance imaging (MRI) testing in January 1995; probable neurogenic claudication secondary to spinal stenosis in April 1996; a prominent bulging disc at L3-4 with secondary spinal stenosis, a mild disc bulge at L4-5, and degenerative disc findings from L-3 to S-1, based on MRI testing in September 1996; spinal stenosis at L3-L4 secondary to a bulging disc in April 1997; lumbar disc disease in September 1999; congenital stenosis of the neural canal extending from L3-S1, based on MRI testing in April 2002; osteoarthritis of the back in May 2006; and lumbar spinal stenosis in August 2007.

Finally, the claims file reflects that additional service treatment records were added after the August 1976 rating decision, including a record of a complaint of back pain in November 1955.  The Veteran's representative also cited indications of back problems in service treatment records dated August 16, 1948 and September 4, 1952, although the Board has been unable to locate these records in the claims file.  See February 2011 Board hearing at p. 8.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  If credible, the aforementioned statements would tend to show that the Veteran's claimed lumbosacral strain with spinal stenosis at L3-L4 and L4-L5 was incurred as a result of service.

Consequently, the Board finds that the evidence associated with the claims file, subsequent to the August 1976 rating decision, was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5, the Board finds that the evidence associated with the claims file subsequent to the August 1976 rating decision is new and material, and a previously denied claim for service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5 is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010)(regulations do not require new and material evidence as to each previously unproven element of a claim).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5 is reopened.  To this extent, the appeal is granted.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims of entitlement to service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5; skin cancer; and a left ear deformity, to include dermatitis and facial scars.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).



Lumbosacral Strain with Spinal Stenosis at L3-L4 and L4-L5

The Board has reopened the Veteran's claim for entitlement to service connection for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5.  Because the Veteran is entitled to an initial adjudication of that issue on the merits and under the correct de novo standard of review, the case is remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).

On remand, the AMC should ask the Veteran to identify all health care providers that have treated him for a lumbosacral spine disorder, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from December 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Additionally, the AMC should associate with the claims file the service treatment records dated August 16, 1948 and September 4, 1952, which the Veteran's  representative cited at p. 8 of the February 2011 Board hearing as containing additional evidence of back problems in service.

Finally, the AMC should schedule the Veteran for an examination to determine the extent and etiology of his claimed low back disorder(s).  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's low back disorder(s), if any, were caused or aggravated during or as a result of his service.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

A medical examination is necessary in this case because the information and evidence of record includes multiple competent medical diagnoses of lumbosacral spine disorders by private physicians; establishes that the Veteran had complaints of back pain and was diagnosed with a paraspinous muscle spasm during service; and indicates that the claimed lumbosacral disorders may be associated with his active service.  38 C.F.R. § 3.159(c)(4).

Skin Cancer

The Veteran's service treatment records include a February 1945 Physical Examination in which a clinician found that the Veteran's skin and glands were normal.  In an April 1946 Physical Examination, a clinician again found that the Veteran's skin and glands were normal.  In Medical Examination reports dated March 1963 and July 1965, clinicians found that the Veteran's skin and lymphatics were normal on evaluation.  The Veteran's remaining service treatment records include no evidence of complaints, diagnosis, or treatment of skin cancer.  In a March 1963 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, a tumor, growth or cyst, or cancer.

The Veteran's post-service medical records include multiple diagnoses of skin cancer and pre-cancer many years after service.  In September 1997, a private clinician found that the Veteran had multiple skin lesions that "look fairly highly suspicious for carcinoma and basal cell."  In December 2001, a private clinician diagnosed the Veteran with squamous cell carcinoma of the anterior commisure of his larynx.  Also in December 2001, a private physician biopsied the Veteran's left temple and diagnosed squamous cell carcinoma.  In September 2003, a private physician biopsied the Veteran's right temple and diagnosed actinic keratosis with mild-to-moderate dysplasia.  In January 2004, a private physician biopsied the Veteran's ears, and diagnosed actinic keratosis of the right ear and superficially invasive squamous cell carcinoma of the left ear.  A private physician, in February 2004, again biopsied the Veteran's ears, and diagnosed squamous cell carcinoma of the left ear, and actinic keratosis and possible early basal cell carcinoma of the right ear.  In August 2009, a private clinician diagnosed the Veteran with sclerosing basal cell carcinoma of the left posterior auricular.  A private clinician diagnosed the Veteran with skin cancer in October 2010.  In January 2011, a private clinician diagnosed the Veteran with solar (actinic) keratosis of the jaw.  In February 2011, a private clinician stated that "whether or not these chemicals of exposure are the source of [the Veteran's] laryngeal carcinoma I cannot say, but there is always a possibility."

At the February 2011 Board hearing, the Veteran's representative stated that "his doctors...say that the substances that he was fooling with...mainly Trichloroethylene and...Hexavalent Chromium...caused cancer."  Id. at p. 4.  The Veteran also testified that he did a significant amount of painting, and chipping off paint, in his capacity as a "deck hand" in service.  Id. at p. 5.  He asserted that "when...that movie Erin Brochovich came out...I realized that I was exposed to [Hexavalent] Chromium," which, he asserted, was a component of the paint designed to inhibit rusting.  Id. at pp. 5-6.  The Veteran noted that he had breathed in the paint fumes, and had gotten the paint or paint chips on his hands and in his eyes.  Id. at p. 6.  The Veteran also testified that, while cleaning teletype machines in service, he used a solution which contained Trichloroethylene, which he had breathed in and gotten on his hands.  Id. at p. 7.  The Veteran also asserted that both of those substances cause cancer, based on research that he submitted to VA.  Id. at p. 7.


In support of that contention, the Veteran submitted studies in January 2009 showing that trichloroethylene exposure is associated with several types of cancers in humans, especially of the kidney, liver, cervix, and lymphatic system.  He also submitted research on the effects of exposure to hexavalent chromium.

Based on the standards provided in 38 C.F.R. § 3.159(c)(4), a medical examination is necessary in this case because the information and evidence of record contains multiple competent medical diagnoses of skin cancer by private clinicians; establishes, through lay evidence, that the Veteran was exposed to trichloroethylene and hexavalent chromium during service; and indicates that the claimed skin cancer may be associated with that exposure.

On remand, the AMC should ask the Veteran to identify all health care providers that have treated him for his skin cancer, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from December 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Also on remand, the Veteran should be scheduled for an examination to determine the extent and etiology of his claimed skin cancer.  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should describe any medical evidence for or against the Veteran's assertion that he was exposed to trichloroethylene and hexavalent chromium during service; and also make a determination, based on the available evidence, as to whether the Veteran was exposed to trichloroethylene and hexavalent chromium during service.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's skin cancer, if any, was caused or aggravated during or as a result of his service, including by his alleged exposure to trichloroethylene and hexavalent chromium.  Additionally, if the examiner does not find the Veteran to have skin cancer at the time of the examination, he or she should provide an opinion as to whether it is at least as likely as not that his previously diagnosed skin cancer was caused or aggravated during or as a result of the Veteran's service, including by his alleged exposure to trichloroethylene and hexavalent chromium.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

A Left Ear Deformity, to include Dermatitis and Facial Scars

As an initial matter, the Board notes that the Veteran has been in receipt of noncompensable service connection for residuals of a scar of his left lower lip, due to the excision of hyperkeratosis, since May 25, 1976.  Because that disorder is already service connected, the Board will not consider it when evaluating the Veteran's claim for a left ear deformity, to include dermatitis and facial scars.

The Veteran's service treatment records include a February 1945 Physical Examination in which a clinician found that the Veteran's skin and glands were normal.  In an April 1946 Physical Examination, a clinician again found that the Veteran's skin and glands were normal.  In a March 1963 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, a tumor, growth or cyst, or cancer.  The Veteran's service treatment records include a January 1964 diagnosis of "recurrent eczema in large patch on back of neck," with an abscess and with one corner infected.  In Medical Examination reports dated March 1963 and July 1965, clinicians found that the Veteran's skin and lymphatics were normal on evaluation.

The Veteran's post-service medical records include multiple diagnoses of a left ear deformity and dermatitis many years after service.  In October 2003, a private clinician diagnosed the Veteran with "spots" on the postauricular and infrauricular area of the neck.  Additionally, as noted above, the Veteran has had multiple diagnoses of and treatment for a pre-cancerous or cancerous skin disorder on his left ear.

At the February 2011 Board hearing, the Veteran's representative stated that the Veteran's alleged in-service exposure to trichloroethylene and hexavalent chromium caused dermatitis.   Id. at p. 4.  The Veteran also asserted that both of those substances cause skin irritations, based on research that he submitted to VA.  Id. at p. 7.  The Veteran reported that he has had a number of skin lesions on his face and head.  Id. at pp. 10, 13-15.  He also alleged that his doctors have told him that his skin lesions and facial scarring were possibly related to his reported in-service exposure to trichloroethylene and hexavalent chromium.  Id. at p. 11.

As noted above, the Veteran submitted studies in January 2009 showing the health effects of exposure to trichloroethylene and hexavalent chromium.

Based on the standards provided in 38 C.F.R. § 3.159(c)(4), a medical examination is necessary in this case because the information and evidence of record contains both lay and medical evidence of skin disorders; establishes, through lay evidence, that the Veteran was exposed to trichloroethylene and hexavalent chromium during service; and indicates that the claimed left ear deformity, to include dermatitis and facial scars, may be associated with that exposure.

On remand, the AMC should ask the Veteran to identify all health care providers that have treated him for his left ear deformity, to include dermatitis and facial scars, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from December 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Also on remand, the Veteran should be scheduled for an examination to determine the extent and etiology of his claimed left ear deformity, to include dermatitis and facial scars.  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should describe any medical evidence for or against the Veteran's assertion that he was exposed to trichloroethylene and hexavalent chromium during service; and also make a determination, based on the available evidence, as to whether the Veteran was exposed to trichloroethylene and hexavalent chromium during service.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's left ear deformity, to include dermatitis and facial scars, was caused or aggravated during or as a result of his service, including by his alleged exposure to trichloroethylene and hexavalent chromium.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all health care providers that have treated him for a lumbosacral strain with spinal stenosis at L3-L4 and L4-L5; skin cancer; and a left ear deformity, to include dermatitis and facial scars, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from December 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

2.  Associate with the claims file the service treatment records dated August 16, 1948 and September 4, 1952, which the Veteran's  representative cited at p. 8 of the February 2011 Board hearing as containing additional evidence of back problems in service.  If these records do not exist, or if future attempts to obtain them would be futile, please have the relevant department or agency so indicate.

3.  Schedule the Veteran for an examination, by an appropriate specialist, to determine the extent and etiology of his claimed low back disorder(s).  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's low back disorder(s), if any, were caused or aggravated during or as a result of his service.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

4.  Schedule the Veteran for an examination, by an appropriate specialist, to determine the extent and etiology of his claimed skin cancer.  The examiner should review the Veteran's claims file, and note this review in the report.

The examiner should describe any medical evidence for or against the Veteran's assertion that he was exposed to trichloroethylene and hexavalent chromium during service; and also make a determination, based on the available evidence, as to whether the Veteran was exposed to trichloroethylene and hexavalent chromium during service.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's skin cancer, if any, was caused or aggravated during or as a result of his service, including by his alleged exposure to trichloroethylene and hexavalent chromium.

Additionally, if the examiner does not find the Veteran to have skin cancer at the time of the examination, he or she should provide an opinion as to whether it is at least as likely as not that his previously diagnosed skin cancer was caused or aggravated during or as a result of the Veteran's service, including by his alleged exposure to trichloroethylene and hexavalent chromium.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

5.  Schedule the Veteran for an examination, by an appropriate specialist, to determine the extent and etiology of his claimed left ear deformity, to include dermatitis and facial scars.  The examiner should review the Veteran's claims file, and note this review in the report.

The examiner should describe any medical evidence for or against the Veteran's assertion that he was exposed to trichloroethylene and hexavalent chromium during service; and also make a determination, based on the available evidence, as to whether the Veteran was exposed to trichloroethylene and hexavalent chromium during service.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's left ear deformity, to include dermatitis and facial scars, was caused or aggravated during or as a result of his service, including by his alleged exposure to trichloroethylene and hexavalent chromium.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

6.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


